LEAVY, Circuit Judge,
dissenting:
I dissent. I believe that the correct approach to this case is to begin with the fact that there was no applicable sentencing guideline in place at the time in question, rather than trying to analogize to uncharged conduct.
Douglas Canon and Robert Delang were convicted of being felons in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). Because both defendants had three prior convictions for having committed violent felonies, we instructed the district court in an earlier appeal to sentence both men as armed career criminals under 18 U.S.C. § 924(e)(1). United States v. Canon, 993 F.2d 1439, 1442 (9th Cir.1993). That provision subjected the defendants to mandatory minimum sentences of at least fifteen years, and maximum possible sentences of life imprisonment. See 18 U.S.C. § 924(e)(1) (“In the ease of a person who violates section 922(g) of this title and has three previous convictions ... for a violent felony ... such person shall be ... imprisoned not less than fifteen years[.]”); United States v. Bland, 961 F.2d 123, 128 (9th Cir.) (“[A] life sentence is authorized by section 924(e).”), cert. denied, - U.S.-, 113 S.Ct. 170, 121 L.Ed.2d 117 (1992).
Although Congress had enacted section 924(e) in May of 1986,1 the Sentencing Commission failed to issue any guidelines governing the interpretation and application of that provision with respect to the crime of being a felon in possession of a firearm until November of 1990, ie., after the date of the crime in question. Accordingly, there was no guideline for the district court to apply to the defendants’ statutory range of fifteen years-to-life. “[B]ecause the category of offenders ... to which the statutory minimum applied was simply omitted from the guidelines[,]” United States v. Tisdale, 7 F.3d 957, 963 (10th Cir.1993), cert. denied, - U.S.-, 114 S.Ct. 1201, 127 L.Ed.2d 549 (1994), the district court had to impose “an appropriate sentence[.]” See 18 U.S.C. § 3553(b) (“In *1082the absence of an applicable sentencing guideline, the court shall impose an appropriate sentence[.]”).
In attempting to determine what constitutes an appropriate sentence, the majority cites to such cases as United States v. Rodriguez-Martinez, 25 F.3d 797 (9th Cir.1994) as support for an implicit holding that the defendants had what amounted to a vested interest in a sentencing range of 149-175 months, with section 924(e)’s statutory minimum constituting a 180-month trump. I disagree. Rodriguez-Martinez, for example, involved a straightforward application of a statutory minimum to an offense that was otherwise governed by specific sentencing guidelines. See id. at 799 (“A [statutory] minimum sentence is imposed only after the guideline range is established[J”) (emphasis in original).
In my view, the district court was called upon to, and did, impose an appropriate sentence for purposes of 18 U.S.C. § 3553(b). For example, if the defendants had pulled over when the traffic officers signalled for them to stop, and had they cooperated fully with the police, who later discovered an unloaded firearm in the trunk of the defendants’ car, their sentences would have been at least fifteen years in prison, notwithstanding the defendants’ peacefully cooperative conduct. That much is demanded by 18 U.S.C. § 924(e)(1), even in the absence of any guideline. Here, however, the defendants led the authorities on a reckless, high speed chase through a populated area while shooting at the police, and only stopped when they crashed their vehicle. In light of this horrific conduct, I am at a loss to understand how the district court can be deemed to have erred by taking these facts into consideration and, relying on the wisdom and expertise of the Commission, analogizing them to sentencing factors that, by the time of sentencing, had been taken into consideration by the Commission.

. See Pub.L. No. 99-308, § 104(a), 100 Stat. 456 (May 19, 1986), subsequently amended, Pub.L. No. 99-570, Title I, § 1402, 100 Stat. 3207-39 (Oct. 27, 1986).